DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 11-14 allowed.
The following is an examiner’s statement of reasons for allowance: Closest available prior art US 20170104481 A1 does teach on fig. 3 the described in the claim T-switch  and also that opening T-switch the voltages need to be changed on common source and gate but does not teach that “operating a symmetric switch having an input terminal coupled between the ultrasonic transducer and a receiving circuit in an open state during the transmit mode of operation; operating the symmetric switch in a closed state during a receive mode of operation of the ultrasound device;” .
It is important to note that the switch here operates to turn on or off the transducers and hence does not satisfy the required claim language.  The voltage isolation circuit is working to close the HV signal to the receive line rather than the switch. 
Further search did not uncover any art which would render the claim unpatentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645